           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 1 of 18



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11    STEPHEN BUSHANSKY, on Behalf of                  )   Case No.
      Himself and All Others Similarly Situated,       )
12                                                     )
                                                       )
                           Plaintiff,                  )   CLASS ACTION COMPLAINT
13
                                                       )   FOR VIOLATIONS OF THE
14                   vs.                               )   FEDERAL SECURITIES LAWS
                                                       )
15    PRESIDIO, INC., ROBERT CAGNAZZI,                 )   JURY TRIAL DEMANDED
      HEATHER BERGER, CHRISTOPHER L.                   )
16    EDSON, SALIM HIRJI, STEVEN LERNER,               )
                                                       )
      MATTHEW H. NORD, PANKAJ PATEL,                   )
17
      MICHAEL REISS, and TODD H. SIEGEL,               )
18                                                     )
                             Defendants.               )
19
                                                       )
20
                                                       )
21

22          Plaintiff Stephen Bushansky (“Plaintiff”), on behalf of himself and all others similarly
23 situated, upon information and belief, including an examination and inquiry conducted by and through

24
     his counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal
25
     belief, alleges the following for his Class Action Complaint:
26

27

28
                                      -1-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 2 of 18



                                        NATURE OF THE ACTION
 1

 2          This is a stockholder class action brought by Plaintiff on behalf of himself and all other public

 3 stockholders of Presidio, Inc. (“Presidio” or the “Company”) against Presidio and the members of

 4 Presidio’s Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

 5
     Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.
 6
     §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R.
 7
     § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to which Presidio will be
 8
     acquired by BC Partners Advisors L.P. (“BC Partners”) through BCEC — Port Holdings (Delaware),
 9

10 LP (“Parent”) and Port Merger Sub, Inc. (“Merger Sub”) (the “Proposed Transaction”).

11          2.     On August 14, 2019, Presidio issued a press release announcing that it had entered into
12   an Agreement and Plan of Merger (as amended on September 25, 2019, the “Merger Agreement”)
13
     to sell Presidio to BC Partners. Under the terms of the Merger Agreement, each Presidio stockholder
14
     will receive $16.60 in cash for each share of Presidio common stock they own (the “Merger
15
     Consideration”).
16

17          3.     On October 7, 2019, Presidio filed a Schedule 14A Definitive Proxy Statement (the

18 “Proxy Statement”) with the SEC.           The Proxy Statement, which recommends that Presidio

19 stockholders vote in favor of the Proposed Transaction, omits or misrepresents material information

20 concerning, among other things: (i) the background process leading to the Proposed Transaction; (ii)

21
     Company insiders’ potential conflicts of interest; and (iii) the Company’s financial projections and
22
     the data and inputs underlying the financial valuation analyses that support the fairness opinion
23
     provided by Presidio’s financial advisor, LionTree Advisors LLC (“LionTree”).               Defendants
24

25 authorized the issuance of the false and misleading Proxy Statement in violation of Sections 14(a)

26 and 20(a) of the Exchange Act.

27

28
                                      -2-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 3 of 18



            4.      In short, unless remedied, Presidio’s public stockholders will be irreparably harmed
 1

 2 because the Proxy Statement’s material misrepresentations and omissions prevent them from making

 3 a sufficiently informed voting or appraisal decision on the Proposed Transaction. Plaintiff seeks to

 4 enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

 5
     violations are cured.
 6
                                       JURISDICTION AND VENUE
 7
            5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
 8
     14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27
 9

10 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

11          6.      The Court has jurisdiction over defendants because each defendant is either a
12 corporation that conducts business in and maintains operations in this District, or is an individual who

13
     has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this
14
     Court permissible under traditional notions of fair play and substantial justice.
15
            7.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §
16

17 78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company’s West Coast Area Headquarters

18 are located in this District; (ii) one or more of the defendants either resides in or maintains executive

19 offices in this District; and (iii) defendants have received substantial compensation in this District by

20 doing business here and engaging in numerous activities that had an effect in this District.

21
                                                THE PARTIES
22
            8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of
23
     Presidio.
24

25          9.      Defendant Presidio is a Delaware corporation, with its principal executive offices

26 located at One Penn Plaza, Suite 2832, New York, New York 10119 and its West Coast Area

27 Headquarters located at 5000 Hopyard Road, Suite 188, Pleasanton, California 94588. The Company

28
                                      -3-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 4 of 18



     is a leading North American information technology (“IT”) solutions provider delivering Digital
 1

 2 Infrastructure, Cloud and Security solutions to create agile, secure infrastructure platforms for

 3 commercial and public sector customers. Presidio’s common stock trades on the NASDAQ Global

 4 Select Market under the ticker symbol “PSDO.”

 5
             10.    Defendant Robert Cagnazzi (“Cagnazzi”) has been Chief Executive Officer (“CEO”)
 6
     of the Company since 2012, Chairman of the Board since 2017, and a director of the Company since
 7
     2015.
 8
             11.    Defendant Heather Berger (“Berger”) has been a director of the Company since 2017.
 9

10 Defendant Berger is also a Partner of Apollo Global Management, LLC (together with its subsidiaries,

11 “Apollo”), the Company’s largest stockholder which owns approximately 42% of Presidio’s

12 outstanding shares.

13
             12.    Defendant Christopher L. Edson (“Edson”) has been a director of the Company since
14
     2015 and of the predecessor to the Company since 2014.
15
             13.    Defendant Salim Hirji (“Hirji”) has been a director of the Company since 2017.
16

17 Defendant Hirji is also a Principal of Apollo.

18           14.    Defendant Steven Lerner (“Lerner”) has been a director of the Company since 2017.

19           15.    Defendant Matthew H. Nord (“Nord”) has been a director of the Company since 2015
20 and of the predecessor to the Company since 2014. Defendant Nord is also a Senior Partner of Apollo.

21
             16.    Defendant Pankaj Patel (“Patel”) has been a director of the Company since 2016.
22
             17.    Defendant Michael Reiss (“Reiss”) has been a director of the Company since 2017.
23
     Defendant Reiss is also a Partner of Apollo.
24

25           18.    Defendant Todd H. Siegel (“Siegel”) has been a director of the Company since 2015.

26           19.    Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or the

27 “Individual Defendants.”

28
                                      -4-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 5 of 18



                                      OTHER RELEVANT ENTITIES
 1

 2          20.     BC Partners, headquartered in London, England, is a leading international investment

 3 firm with over €22 billion of assets under management in private equity, private credit and real estate.

 4          21.     Parent is a Delaware limited partnership and an affiliate of investment funds advised
 5
     by BC Partners. Parent’s principal executive offices are located at 650 Madison Avenue, New York,
 6
     New York 10022.
 7
            22.     Merger Sub is a Delaware corporation and an indirect wholly owned subsidiary of
 8
     Parent. Merger Sub’s principal executive offices are located at 650 Madison Avenue, New York,
 9

10 New York 10022.

11                                   CLASS ACTION ALLEGATIONS
12          23.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules
13 of Civil Procedure on behalf of all persons and entities that own Presidio common stock (the “Class”).

14
     Excluded from the Class are defendants and their affiliates, immediate families, legal representatives,
15
     heirs, successors or assigns and any entity in which defendants have or had a controlling interest.
16
            24.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the
17

18 Federal Rules of Civil Procedure.

19          25.     The Class is so numerous that joinder of all members is impracticable. While the exact

20 number of Class members is unknown to Plaintiff at this time and can only be ascertained through

21
     discovery, Plaintiff believes that there are thousands of members in the Class. As of September 27,
22
     2019, there were approximately 83,337,147 shares of Company common stock outstanding. All
23
     members of the Class may be identified from records maintained by Presidio or its transfer agent and
24
     may be notified of the pendency of this action by mail, using forms of notice similar to those
25

26 customarily used in securities class actions.

27

28
                                      -5-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 6 of 18



            26.     Questions of law and fact are common to the Class and predominate over questions
 1

 2 affecting any individual Class member, including, inter alia:

 3                  a)      Whether defendants have violated Section 14(a) of the Exchange Act and Rule

 4 14a-9 promulgated thereunder;

 5
                    b)      Whether the Individual Defendants have violated Section 20(a) of the
 6
     Exchange Act; and
 7
                    c)      Whether Plaintiff and the other members of the Class would suffer irreparable
 8
     injury were the Proposed Transaction consummated.
 9

10          27.     Plaintiff will fairly and adequately protect the interests of the Class, and has no

11 interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent. Plaintiff

12 has retained competent counsel experienced in litigation of this nature.

13
            28.     A class action is superior to all other available methods for the fair and efficient
14
     adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the management
15
     of this action that would preclude its maintenance as a class action.
16

17          29.     Defendants have acted on grounds generally applicable to the Class with respect to the

18 matters complained of herein, thereby making appropriate the relief sought herein with respect to the

19 Class as a whole.

20
                                    SUBSTANTIVE ALLEGATIONS
21

22 Background of the Company

23          30.     Presidio, formerly known as Aegis Holdings, Inc. provides IT solutions to the middle

24 market in North America, with a specific focus on Digital Infrastructure, Cloud and Security

25 Solutions. The Company offers digital infrastructure solutions that enable clients to deploy IT

26
     infrastructure, as well as focuses on networking, collaboration, enterprise mobility, Internet of Things,
27
     and data analytics. It also provides cloud infrastructure solutions through converged infrastructure,
28
                                      -6-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 7 of 18



     server, storage, support, and capacity-on-demand economic models, as well as cloud-managed
 1

 2 services. In addition, Presidio is involved in assessing, designing, implementing, managing, and

 3 maintaining information security solutions that protect customers’ critical business data; and

 4 provision of risk assessments, detailed reporting, ongoing reviews, process and program

 5
     development, and training services. Presidio also offers cyber risk management, infrastructure
 6
     security, and managed security solutions; and professional, managed, and support services, including
 7
     strategy, consulting, design, and implementation.      As of June 30, 2019, the Company served
 8
     approximately 7,900 middle-market, large, and government organizations across a diverse range of
 9

10 industries, including healthcare, government, financial services, education, and professional services.

11          31.    On May 8, 2019, Presidio announced its third quarter fiscal 2019 financial results,
12 including revenue of $750.2 million, a 7.9% increase over the third quarter of 2018, with product

13
     revenue up 8.7% and service revenue up 4.8%. Pro Forma Adjusted Net Income was $29.0 million,
14
     an increase of 8.2% over the prior year and Pro Forma Adjusted Diluted EPS was $0.34, an increase
15
     of 21.4% over the prior year. Defendant Cagnazzi commented on the positive results, stating:
16

17          We are extremely pleased with our third quarter results, where we delivered revenue
            growth of 7.9%. The growth in revenue was broad-based across all three of our
18          solution areas reflecting our clients’ increasing demand for Presidio’s assistance to
            digitally transform their businesses. In addition, our strong cash flow allowed us to
19          prepay an additional $25.0 million of our outstanding term loans, bringing year-to-
            date voluntary prepayments to $75.0 million. We continue to evaluate all accretive
20          uses for the capital we generate, including investing in new business offerings
21          organically and continuing our strategic program of M&A inorganically . . . . We
            believe these results highlight the effectiveness of our multi-cloud, multi-vendor
22          strategy, which drives deep relationships with our clients. We have successfully
            leveraged these relationships into our new offerings including: public cloud, managed
23          security services and software-defined networking projects. Based on our strong
            performance in the third quarter, we have raised our revenue outlook for Fiscal 2019,
24          as we now expect total revenue growth of 6% to 8% for the full year. Furthermore,
25          we are pleased to announce our Board of Directors has declared a quarterly cash
            dividend of $0.04 per share to be paid in July 2019. We believe our 9.3% total revenue
26          growth for the year-to-date period demonstrates the execution of our strategic growth
            initiatives as we continue to capitalize on our favorable free cash flow profile to drive
27          shareholder value creation . . . .
28
                                      -7-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 8 of 18




 1 The Proposed Transaction

 2
            32.     On August 14, 2019, Presidio issued a press release announcing the Proposed
 3
     Transaction. The press release states, in relevant part:
 4
            NEW YORK, Aug. 14, 2019 (GLOBE NEWSWIRE) -- Presidio, Inc.
 5          (NASDAQ:PSDO) (together with its subsidiaries, “Presidio” or the “Company”), a
 6          leading North American IT solutions provider delivering Digital Infrastructure, Cloud
            and Security solutions to create agile, secure infrastructure platforms for commercial
 7          and public sector customers, today announced it has entered into a definitive
            agreement to be acquired by funds advised by BC Partners, a leading international
 8          investment firm, in an all-cash transaction valued at approximately $2.1 billion,
            including Presidio’s net debt.
 9

10          Under the terms of the agreement, Presidio stockholders will receive $16.00 in cash
            for each share of Presidio common stock they own. The purchase price represents a
11          premium of 21.3% over Presidio’s closing stock price of $13.19 on August 13, 2019,
            and a premium of 18.3% over the Company’s 60-day volume-weighted average share
12          price leading up to this announcement. The Presidio Board of Directors unanimously
            approved the agreement with BC Partners and recommends that Presidio stockholders
13          vote in favor of the transaction.
14
            “We believe this transaction will provide immediate and substantial value to Presidio
15          stockholders, while providing us with a partner that can add strategic and operational
            expertise to our business, with a focus on executing our long-term strategy,”
16          commented Bob Cagnazzi, Chief Executive Officer of Presidio.
17
            “Over the last several years, Presidio has become the leader in designing, developing,
18          deploying and managing agile secure IT infrastructures that drive real business value
            for thousands of commercial and public sector entities across the United States,” said
19          Fahim Ahmed, lead deal Partner of BC Partners. “We look forward to supporting the
            Company in its next phase of growth.”
20
            “Presidio fits squarely with our key investment priorities. Its markets benefit from
21
            secular growth, as IT systems and networks have become increasingly complex. It is
22          well positioned as a leader in a fragmented industry, offering scope for further
            expansion. We’re excited to partner with Bob and his team to support the future growth
23          of the business,” said Raymond Svider, Partner and Chairman of BC Partners.
24          TRANSACTION DETAILS
25
            Closing of the transaction is subject to customary conditions, including approval by
26          the holders of a majority of the outstanding shares of Presidio common stock,
            expiration or early termination of the applicable waiting period under the Hart-Scott-
27          Rodino Antitrust Improvements Act of 1976, and other required regulatory approvals,
            including approval from CFIUS. AP VIII Aegis Holdings, L.P., an affiliate of
28
                                      -8-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 9 of 18



            investment funds managed by affiliates of Apollo Global Management, LLC, which
 1          owns approximately 42% of the outstanding shares of Presidio common stock, has
 2          entered into a voting agreement with BC Partners, pursuant to which it has agreed,
            among other things, to vote its shares of Presidio common stock in favor of the merger,
 3          and against any competing transaction, so long as, among other things, the Presidio
            board continues to recommend that Presidio stockholders vote in favor of the merger.
 4
            Presidio expects to continue to pay its regular quarterly dividend of $0.04 per share,
 5
            during the pendency of the transaction.
 6
            The parties expect the transaction to close in the fourth quarter of 2019. Upon
 7          completion of the transaction, Presidio will become a privately held company, and its
            common stock will no longer be listed on the NASDAQ stock market.
 8
            Under the terms of the definitive merger agreement, Presidio’s Board and advisors
 9
            may actively initiate, solicit and consider alternative acquisition proposals during a
10          40-day “go shop” period starting from the date of the definitive agreement. Presidio
            will have the right to terminate the merger agreement to accept a superior proposal
11          subject to the terms and conditions of the merger agreement. There can be no
            assurances that this process will result in a superior proposal, and Presidio does not
12          intend to disclose developments with respect to this solicitation process unless and
            until Presidio’s Board makes a determination requiring further disclosure.
13

14          Fully committed debt financing for the transaction will be provided by Citi, JPMorgan
            Chase Bank, N.A. and RBC Capital Markets.
15
            LionTree Advisors is acting as financial advisor to Presidio, and Wachtell, Lipton,
16          Rosen & Katz is acting as its legal counsel. Citi, J.P. Morgan Securities LLC and RBC
17          Capital Markets are acting as financial advisors and Kirkland & Ellis LLP is acting as
            legal counsel to BC Partners.
18
            33.     On September 26, 2019, Presidio issued a press release announcing an increase to the
19
     Merger Consideration as a result of the go-shop process. The press release states, in relevant part:
20

21          NEW YORK, Sept. 26, 2019 -- As previously announced, on August 14, 2019,
            Presidio (NASDAQ: PSDO) entered into an Agreement and Plan of Merger (the
22          “Merger Agreement”) to be acquired by funds advised by BC Partners in an all-cash
            transaction valued at approximately $2.1 billion, including Presidio’s net debt.
23
            Under the terms of the Merger Agreement, the Presidio Board of Directors (the
24          “Presidio Board”) and advisors were permitted to actively initiate, solicit and consider
25          alternative acquisitions proposals from third parties during the “go shop” period which
            ended at 11:59 p.m. New York time on September 23, 2019.
26
            Presidio today announced that in response to an alternative acquisition proposal
27          received during the go-shop period, the Company and BC Partners agreed to an
28
                                      -9-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 10 of 18



            amendment to the Merger Agreement to increase the per-share consideration payable
 1          to Presidio’s stockholders to $16.60 per share from $16.00 per share, a 3.75% increase.
 2
            The Presidio Board continues to recommend that Presidio stockholders vote in favor
 3          of the transaction with BC Partners and the amended merger agreement.

 4          LionTree Advisors is acting as financial advisor to Presidio, and Wachtell, Lipton,
            Rosen & Katz is acting as its legal counsel.
 5

 6 Insiders’ Interests in the Proposed Transaction

 7          34.     Presidio insiders are the primary beneficiaries of the Proposed Transaction, not the

 8 Company’s public stockholders. The Board and the Company’s executive officers are conflicted
 9
     because they will have secured unique benefits for themselves from the Proposed Transaction not
10
     available to Plaintiff and the public stockholders of Presidio.
11
            35.     Notably, while Presidio’s stockholders are being cashed out and will lose the
12
     opportunity to benefit from Presidio’s current and future prospects, certain executives have agreed to
13

14 roll over portions of their equity positions in the Company. Pursuant to a rollover agreement,

15 defendant Cagnazzi agreed to contribute a total of 363,656 shares of Presidio common stock in

16 exchange for a number of Class A-2 limited partnership units with an aggregate value of $6,036,690.

17
     In addition, in connection with the Proposed Transaction, Parent entered into a cash investment
18
     subscription agreement with defendant Cagnazzi, pursuant to which defendant Cagnazzi agreed to
19
     purchase a number of Class A-2 limited partnership units in Parent having an aggregate value equal
20

21 to two-thirds of the aggregate cash consideration he will receive in the Proposed Transaction in

22 respect of his Company options, valued at approximately $3,621,630.

23          36.     Moreover, Parent agreed to establish a management incentive equity plan, pursuant to
24 which it will grant profits interests representing the right to share in the appreciation in value of Parent

25
     to select members of the Company’s management team, as well as a cash long-term incentive award
26
     program pursuant to which key employees will receive cash-based long-term incentive awards that
27
     vest subject to continued employment through specified vesting dates.
28
                                      - 10 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 11 of 18



     The Proxy Statement Contains Material Misstatements and Omissions
 1

 2          37.    The defendants filed a materially incomplete and misleading Proxy Statement with the

 3 SEC and disseminated it to Presidio’s stockholders. The Proxy Statement misrepresents or omits

 4 material information that is necessary for the Company’s stockholders to make an informed voting or

 5
     appraisal decision in connection with the Proposed Transaction.
 6
            38.    Specifically, as set forth below, the Proxy Statement fails to provide Company
 7
     stockholders with material information or provides them with materially misleading information
 8
     concerning: (i) the background process leading to the Proposed Transaction; (ii) Company insiders’
 9

10 potential conflicts of interest; and (iii) the Company’s financial projections and the data and inputs

11 underlying the financial valuation analyses that support the fairness opinion provided by Presidio’s

12 financial advisor, LionTree.

13
     Material Omissions Concerning the Background of the Proposed Transaction
14
            39.    The Proxy Statement omits material information relating to the process leading to the
15
     Proposed Transaction.
16

17          40.    According to the Proxy Statement, “[d]uring the go-shop period, 52 prospective

18 buyers, including Party A, were contacted regarding their potential interest in exploring a transaction

19 with the Company and five such prospective buyers entered into Acceptable Confidentiality

20 Agreements with the Company and were provided with non-public information relating to the

21
     Company.” Proxy Statement at 30. The Proxy Statement fails, however, to disclose whether the
22
     confidentiality agreements the Company entered into with these five prospective buyers contained
23
     standstill and/or “don’t ask, don’t waive” standstill provisions that are presently precluding these
24

25 parties from submitting topping bids for the Company.

26          41.    The disclosure of the terms of any standstill provisions in the confidentiality

27 agreements Presidio entered into with potential merger partners is crucial to Presidio stockholders

28
                                      - 11 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 12 of 18



     being informed of whether their fiduciaries have put in place restrictive devices to foreclose a topping
 1

 2 bid for the Company.

 3          42.      The omission of this information renders the statements in the “Background of the

 4 Merger” section of the Proxy Statement false and/or materially misleading in contravention of the

 5
     Exchange Act.
 6
     Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest
 7
            43.      The Proxy Statement fails to disclose material information concerning potential
 8
     conflicts of interest faced by the Company’s insiders.
 9

10          44.      For example, at an August 5, 2019 Board meeting, the Proxy Statement sets forth that:

11          LionTree informed the Presidio Board that BC Partners had also requested a meeting
            with Mr. Cagnazzi to discuss potential compensation arrangements following closing
12          of the potential acquisition. After discussion, the Presidio Board unanimously
            approved Mr. Cagnazzi meeting with BC Partners to begin discussions regarding post-
13
            closing compensation subject to the Compensation Committee and the Presidio
14          Board’s pre-approval of any arrangements or agreements related thereto.

15 Id. at 28-29. The Proxy Statement further sets forth that:

16          Parent agreed to establish a management incentive equity plan, pursuant to which
17          Parent will grant profits interests representing the right to share in the appreciation in
            value of Parent to select members of the Company’s management team. In addition,
18          Parent agreed to establish a cash long-term incentive award program pursuant to which
            key employees will receive cash-based long-term incentive awards that vest subject to
19          continued employment through specified vesting dates. Bonus recipients and amounts
            will be determined by Mr. Cagnazzi or his successor, and will be subject to the
20          approval of the general partner of Parent. As of the date hereof, none of the Company’s
21          executive officers have been granted any profits interests or cash long-term incentive
            awards pursuant to these programs.
22
     Id. at 51. The Proxy Statement fails to disclose: (i) the identities of the members of Presidio
23
     management that are expected to continue with the combined company and the details of any
24

25 employment agreements; (ii) the identities of the members of Company management that will be

26 granted profits interests; (iii) the identities of the “key employees” that will receive cash-based long-

27 term incentive awards from Parent; and (iv) the potential values of the respective profits interests and

28
                                      - 12 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 13 of 18



     cash-based long-term incentive awards the Company’s executive officers and employees stand to
 1

 2 receive.

 3          45.      This information is necessary for stockholders to understand potential conflicts of

 4 interest of management and the Board, as that information provides illumination concerning

 5
     motivations that would prevent fiduciaries from acting solely in the best interests of the Company’s
 6
     stockholders.
 7
            46.      The omission of this information renders the statements in the “Background of the
 8
     Merger” and “Interests of the Company’s Directors and Executive Officers in the Merger” sections
 9

10 of the Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

11 Material Omissions Concerning the Company’s Financial Projections and LionTree’s Financial
   Analyses
12
         47.    The Proxy Statement omits material information regarding the Company’s financial
13

14 projections.

15          48.      The Proxy Statement fails to disclose: (i) for the Budget Projections, unlevered free
16 cash flows; and (ii) for the Budget Projections and the August Projections, all line items used to

17
     calculate (a) total adjusted EBITDA, (b) pro forma adjusted net income, (c) pro forma diluted earnings
18
     per share, and (d) unlevered free cash flow.
19
            49.      The Proxy Statement also omits material information regarding LionTree’s financial
20

21 analyses.

22          50.      The Proxy Statement describes LionTree’s fairness opinion and the various valuation

23 analyses it performed in support of its opinion. However, the description of LionTree’s fairness

24 opinion and analyses fails to include key inputs and assumptions underlying these analyses. Without

25
     this information, as described below, Presidio’s public stockholders are unable to fully understand
26
     these analyses and, thus, are unable to determine what weight, if any, to place on LionTree’s fairness
27
     opinion in determining whether to vote in favor of the Proposed Transaction.
28
                                      - 13 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 14 of 18



            51.      With respect to LionTree’s Discounted Cash Flow Analysis, the Proxy Statement fails
 1

 2 to disclose: (i) Presidio’s estimated EBITDA for FY 2024; (ii) the terminal values for the Company;

 3 (iii) quantification of the inputs and assumptions underlying the discount rates ranging from 8.2% to

 4 10.2%; (iv) the implied perpetuity growth rates resulting from the analysis; and (v) Presidio’s fully

 5
     diluted outstanding shares as of August 12, 2019.
 6
            52.      With respect to LionTree’s Premiums Paid Analysis, the Proxy Statement fails to
 7
     disclose: (i) the transactions observed by LionTree in the analysis; and (ii) the individual premiums
 8
     paid in the transactions.
 9

10          53.      Without such undisclosed information, Presidio stockholders cannot evaluate for

11 themselves whether the financial analyses performed by LionTree were based on reliable inputs and

12 assumptions or whether they were prepared with an eye toward ensuring that a positive fairness

13
     opinion could be rendered in connection with the Proposed Transaction. In other words, full
14
     disclosure of the omissions identified above is required in order to ensure that stockholders can fully
15
     evaluate the extent to which LionTree’s opinion and analyses should factor into their decision whether
16

17 to vote in favor of or against the Proposed Transaction.

18          54.      The omission of this material information renders the statements in the “Certain

19 Presidio Unaudited Prospective Financial Information” and “Opinion of Presidio’s Financial

20 Advisor” sections of the Proxy Statement false and/or materially misleading in contravention of the

21
     Exchange Act.
22
            55.      The Individual Defendants were aware of their duty to disclose the above-referenced
23
     omitted information and acted negligently (if not deliberately) in failing to include this information
24

25 in the Proxy Statement. Absent disclosure of the foregoing material information prior to the

26 stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Presidio will be

27

28
                                      - 14 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 15 of 18



     unable to make an informed voting or appraisal decision in connection with the Proposed Transaction
 1

 2 and are thus threatened with irreparable harm warranting the injunctive relief sought herein.

 3                                           CLAIMS FOR RELIEF

 4                                                    COUNT I
 5                Class Claims Against All Defendants for Violations of Section 14(a) of the
 6                        Exchange Act and Rule 14a-9 Promulgated Thereunder

 7          56.      Plaintiff repeats all previous allegations as if set forth in full.

 8          57.      During the relevant period, defendants disseminated the false and misleading Proxy

 9 Statement specified above, which failed to disclose material facts necessary to make the statements,

10
     in light of the circumstances under which they were made, not misleading in violation of Section
11
     14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.
12
            58.      By virtue of their positions within the Company, the defendants were aware of this
13
     information and of their duty to disclose this information in the Proxy Statement. The Proxy
14

15 Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or

16 omitted material facts, including material information about the background of the sale process,

17 potential conflicts of interest, the Company’s financial projections, and the financial analyses

18
     performed by the Company’s financial advisor. The defendants were at least negligent in filing the
19
     Proxy Statement with these materially false and misleading statements.
20
            59.      The omissions and false and misleading statements in the Proxy Statement are material
21

22 in that a reasonable stockholder would consider them important in deciding how to vote on the

23 Proposed Transaction or seek to exercise their appraisal rights.

24          60.      By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange
25 Act and SEC Rule 14a-9(a) promulgated thereunder.

26

27

28
                                      - 15 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 16 of 18



            61.     Because of the false and misleading statements in the Proxy Statement, Plaintiff and
 1

 2 the Class are threatened with irreparable harm, rendering money damages inadequate. Therefore,

 3 injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

 4                                                  COUNT II
 5                          Class Claims Against the Individual Defendants for
 6                            Violations of Section 20(a) of the Exchange Act

 7          62.     Plaintiff repeats all previous allegations as if set forth in full.

 8          63.     The Individual Defendants acted as controlling persons of Presidio within the meaning

 9 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

10
     directors of Presidio, and participation in and/or awareness of the Company’s operations and/or
11
     intimate knowledge of the false statements contained in the Proxy Statement filed with the SEC, they
12
     had the power to influence and control and did influence and control, directly or indirectly, the
13
     decision-making of the Company, including the content and dissemination of the various statements
14

15 which Plaintiff contends are false and misleading.

16          64.     Each of the Individual Defendants was provided with or had unlimited access to copies
17 of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to and/or

18
     shortly after these statements were issued and had the ability to prevent the issuance of the statements
19
     or cause the statements to be corrected.
20
            65.     In particular, each of the Individual Defendants had direct and supervisory
21

22 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

23 the power to control or influence the particular transactions giving rise to the securities violations as

24 alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

25 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

26
     were, thus, directly involved in the making of the Proxy Statement.
27

28
                                      - 16 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 17 of 18



            66.     In addition, as the Proxy Statement sets forth at length, and as described herein, the
 1

 2 Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

 3 Transaction. The Proxy Statement purports to describe the various issues and information that they

 4 reviewed and considered—descriptions the Company directors had input into.

 5
            67.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
 6
     the Exchange Act.
 7
            68.     As set forth above, the Individual Defendants had the ability to exercise control over
 8
     and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,
 9

10 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as

11 controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

12 direct and proximate result of defendants’ conduct, Presidio’s stockholders will be irreparably

13
     harmed.
14
                                          PRAYER FOR RELIEF
15
            WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
16

17 injunctive relief, in his favor on behalf of Presidio, and against defendants, as follows:

18          A.      Ordering that this action may be maintained as a class action and certifying Plaintiff

19                  as the Class representative and Plaintiff’s counsel as Class counsel;
20          B.      Preliminarily and permanently enjoining defendants and all persons acting in concert
21
                    with them from proceeding with, consummating, or closing the Proposed Transaction
22
                    and any vote on the Proposed Transaction, unless and until defendants disclose and
23
                    disseminate the material information identified above to Presidio stockholders;
24

25          C.      In the event defendants consummate the Proposed Transaction, rescinding it and

26                  setting it aside or awarding rescissory damages to Plaintiff and the Class;

27

28
                                      - 17 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 4:19-cv-06513-JST Document 1 Filed 10/10/19 Page 18 of 18



          D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,
 1

 2               as well as SEC Rule 14a-9 promulgated thereunder;

 3        E.     Awarding Plaintiff the costs of this action, including reasonable allowance for

 4               Plaintiff’s attorneys’ and experts’ fees; and
 5
          F.     Granting such other and further relief as this Court may deem just and proper.
 6
                                             JURY DEMAND
 7
          Plaintiff demands a trial by jury on all claims and issues so triable.
 8
     Dated: October 10, 2019                            WEISSLAW LLP
 9                                                      Joel E. Elkins
10
                                                        By: /s/ Joel E. Elkins
11
                                                        Joel E. Elkins
12                                                      9107 Wilshire Blvd., Suite 450
                                                        Beverly Hills, CA 90210
13                                                      Telephone: 310/208-2800
14                                                      Facsimile: 310/209-2348
                                                                -and-
15                                                      Richard A. Acocelli
                                                        1500 Broadway, 16th Floor
16                                                      New York, NY 10036
                                                        Telephone: 212/682-3025
17                                                      Facsimile: 212/682-3010
18
                                                        Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28
                                     - 18 -
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
